Citation Nr: 1814784	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-07 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a disability manifested by left shoulder pain.  

2.  Entitlement to service connection for a disability manifested by right shoulder pain.  

3.  Entitlement to service connection for a disability manifested by left wrist pain.  

4.  Entitlement to service connection for a disability manifested low back pain.  

5.  Entitlement to service connection for a disability manifested by right knee joint pain.  

6.  Entitlement to service connection for a disability manifested by left knee joint pain.  

7.  Entitlement to service connection for a disability manifested by right ankle joint pain.  
8.  Entitlement to service connection for a disability manifested by left ankle joint pain.  

9.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a notice of disagreement in December 2011 and was provided with a statement of the case in February 2013.  The Veteran perfected his appeal with a February 2013 VA Form 9.  

The Board notes that the Veteran has filed a claim for depression and anxiety.  However, based on the diagnoses of record, the claim has been recharacterized as seen on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).
The Board also notes that the Veteran was provided with a statement of the case for the issue of a compensable rating for right navicular fracture.  However, the Veteran did not file a timely notice of disagreement.  Therefore, the issue is not before the Board.  The Board acknowledges that in a January 2018 rating decision the RO continued the noncompensable rating for right navicular fracture.  Nonetheless, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his physical disorders and acquired psychiatric disorder are related to his in-service injury of being hit by a crane.  The Veteran also contends that his disorders are symptoms of fibromyalgia that are related to his in-service injury of being hit by a crane.  The Veteran also contends that his left wrist disability is secondary to his service-connected right wrist disability.  See November 2017 Board hearing transcript.  

The Board notes that the Veteran does not currently have diagnoses of the claimed joints.  The Board acknowledges the October 2017 statement by a VA doctor.  However, the doctor diagnosed joint/ankle pain.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board also notes that the medical evidence of record is absent of a diagnosis of fibromyalgia.  However, the Veteran testified at the November 2017 Board hearing that he was diagnosed with fibromyalgia by a private physician.  Additionally, in November 2017, the Veteran submitted a VA form 21-4142a General Release for Medical Provider Information identifying City Heights Family Medical Center.  To date the RO has not attempted to obtain these records.  The Board also notes that the Veteran did not specify what he was treated for at this facility.  As such, the Board finds that a remand is necessary to obtain the identified records.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his painful joints and psychiatric disorder and to provide authorizations for VA to obtain records of any such private treatment.

The AOJ should obtain for the record complete clinical record of all pertinent evaluations and/or treatment (records of which are not already associated with the record) from the provider(s) identified.

The AOJ should obtain records from City Heights Family Medical Center as identified in the November 2017 VA form 21-4142a General Release for Medical Provider Information.  

The AOJ should undertake reasonable efforts to obtain VA records pertaining to evaluation and treatment (if any) for the Veteran's painful joints and psychiatric disorder (which are not already of record) dated February 2013 to the present.

If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified record sought, the Veteran must be notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. The AOJ should review the record, conduct any additional development deemed necessary (including VA examination(s) if deemed warranted by the AOJ), and readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

